Citation Nr: 1718089	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In December 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  The Veteran was also scheduled to testify at a Board hearing in June 2013, but he informed the Board that he was unable to attend the hearing.  He was subsequently scheduled to attend a Board hearing in September 2013, but he did not report to the hearing as scheduled.  His hearing request is therefore considered withdrawn.  38 C F R § 20 704(e) (2016).  This matter was previously before the Board in March 2015 at which time the case was remanded to the Agency of Original Jurisdiction for additional evidentiary development.  The matter is once again before the Board.


FINDING OF FACT

The Veteran's service-connected status post left nephrectomy due to pyelonephritis ureteritis and hydronephrosis with residual chronic proteinuria and nonpainful scar, as well as residuals of a right ring finger fracture do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In a June 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file in addition to records from the Social Security Administration (SSA).  Moreover, the record reflects substantial compliance with the Board's prior remand. See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with Board's remand instructions).  The Veteran was afforded VA examinations in April 2012 and May 2015, which are fully adequate.  The duties to notify and to assist have been met.

II.  Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).   If the schedular requirements are not met, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the Veteran reported on his September 2012 Substantive Appeal that his unemployability is based on his service-connected kidney disability.  More specifically, he asserted that his remaining kidney is not functioning properly.  He is service connected for status post left nephrectomy due to pyelonephritis ureteritis and hydronephrosis with residual chronic proteinuria and nonpainful scar, rated 60 percent disabling.  He is also service connected for residuals of right ring finger distal tuft fracture, rated 0 percent disabling, for a combined disability evaluation of 60 percent.  

Having reviewed the claims file, the Board finds that the evidence of record does not satisfy the requirements for the grant of a TDIU.  In terms of education, the Veteran reported at a May 2015 VA examination that he completed high school and attended one year of college.  Regarding employment, he reported that after service he drove a garbage collection truck for two years and worked for a railroad as a mechanic for two and a half years.  He also stated that he worked for 12 years in two part-time jobs:  on oil rigs and as a convenience store clerk.  He added that, while welding in 1990 he suffered an injury and was left with a "broken back" and went on Workmen's Compensation.  He further reported having worked for eight and a half years for a security company, and from 1998 to 2001 as a cook.  He stated that he suffered health issues including a heart attack in 1998, and had not worked since 2001 due to his multiple worsening medical conditions.  

Records from SSA include an April 2005 decision that affirmed a prior determination in December 2001 denying the Veteran benefits on the basis that he was not nor had he been disabled as defined by the SSA for claimed disabilities of degenerative disc disease and peripheral neuropathy.  VA records show that he was found eligible for Vocational Rehabilitation and Employment services in July 2012, but that these services were suspended in October 2012 because he failed to complete a requested evaluation.  

At a VA examination in April 2012, the examiner relayed the Veteran's report that he retired from full-time work in 2001 as a painter due to back problems and general poor health.  He further noted that the Veteran had had a few intermittent part-time jobs since 2001, and last worked in 2008 doing restaurant cleaning.  

In regard to the Veteran's service-connected status post left nephrectomy with residual chronic proteinuria and nonpainful scar, the VA examiner in April 2012 noted that the Veteran was not on any medication for his kidney condition and did not require regular dialysis.  He reported that the Veteran had renal dysfunction due to persistent proteinuria, but no noted symptoms of renal dysfunction and no history of recurrent symptomatic urinary tract or kidney infections.  A diagonal scar on the Veteran's left flank was identified, but was stable and nontender with no reports by the Veteran of tenderness or pain.  The examiner opined that the Veteran's left kidney condition did not impact his ability to work.  

At a VA examination for his kidney disability in May 2015, the Veteran denied having flank pain, visible blood in urine, urinary voiding issues/dysuria and he denied being treated for a urinary tract infection in many years.  The examiner noted that the Veteran had renal dysfunction due to proteinuria, but that he had no signs or symptoms of renal dysfunction.  He also noted that the Veteran took daily medication, losartan, for renal protection.  He further noted that the Veteran's remaining kidney was affected by nephritis, infection, or other.  He opined that the Veteran's kidney disability did not impact his ability to perform general labor, light duty or sedentary work.   He added that the Veteran's renal condition would remain stable as long as he controlled his blood pressure and maintained hydration and nutrition.  Scar findings were unremarkable.

In terms of the Veteran's service-connected residuals of right ring finger fracture, the Veteran reported at the April 2012 VA examination that he experienced finger flare-ups consisting of swelling of his fingertips.  In this regard, the examiner noted that the Veteran reported mild swelling on multiple fingers, not just his service-connected right ring finger, and he noted that postservice treatment records show that the Veteran was treated for additional right hand trauma in 2010 and 2011.  X-rays findings dated in 2010 revealed very mild osteoarthritis at distal interphalangeal proximal joints of the second, third and fourth fingers.  In any event, the examiner concluded that the Veteran did not have functional loss of the right hand, thumb or fingers.  He diagnosed the Veteran as having distal tuft fracture right ring finger sustained on active duty, resolved without residuals.  

Following a VA examination in May 2015, the examiner opined that the Veteran's current service-connected finger disability did not impact his ability to work and she noted that the tuft fracture that the Veteran sustained on active duty healed with a simple splint.  She further noted that the Veteran had had multiple jobs that included working with his hands/fingers successfully performed after his military separation.  

The Board finds that the evidence of record, lay and medical, does not reflect that  the Veteran's service-connected left nephrectomy due to pyelonephritis ureteritis and hydronephrosis with residual chronic proteinuria and nonpainful scar, and his service-connected residuals of a right ring finger fracture, impact his ability to work and thus do not prevent him from obtaining or maintaining employment.  As previously noted, the fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose, 4 Vet. App. at 361.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment due to his service-connected disabilities, not whether he can find employment.  

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In this regard, the Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences.  For example, he is competent to report symptomatology that he observes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He testified at a DRO hearing in December 2012 that his remaining kidney was not functioning properly and caused back pain, especially with prolonged sitting and standing.  However, he also testified that his inability to work was not strictly related to his service-connected kidney disability, but rather was due to both his kidney disability and (nonservice-connected) knee disabilities, explaining that he had undergone several knee surgeries.  In any event, to the extent that the Veteran is claiming entitlement to a TDIU based solely on his service-connected disabilities, the Board finds that the evidence of record weighs against his assertions, including the May 2015 medical opinions that the Veteran's kidney disability did not impact his ability to perform general labor, light duty, or sedentary work, and that his current service-connected finger disability did not impact his ability to work.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Here, the Board finds that the weight of evidence, lay and medical, including the Veteran's level of education, special training, and previous work experience, is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left kidney and right ring finger disabilities on either an individual or collective basis.  See 38 C.F.R. § 4.16.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

 Accordingly, the issue of entitlement to a TDIU is denied.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


